


Exhibit 10.19

 

2013 Bonus Plan

 

·                  Bonus Pool is funded by achievement of corporate plan, with
pro-rata payment for achievement between 50% -100% and between 100% - 150%.

 

·                  Individual performance will be measured by CEO evaluation of
executive’s demonstration of Leadership, Leverage and Results and specific MBOs
established by the CEO, and be included in CEO’s recommendation to the
Compensation Committee.

 

·                  Maximum plan funding is 150% of target but individual bonus
awards can exceed 150% of target with CEO recommendation and with Compensation
Committee approval.

 

·                  The Compensation Committee will establish for each executive
a target bonus expressed as a percentage of his annual salary.

 

·                  Revenue and EBITDA targets will be based on the performance
tiers described below. The Compensation Committee retains the discretion to
reasonably adjust the Revenue and EBITDA targets to exclude the impact of any
dispositions and acquisitions or other corporate events during the plan year, as
it deems appropriate.

 

Bonus Pool Funding

 

 

 

 

 

Performance Tiers

 

Corporate Plan

 

Plan
Weight

 

Threshold
50% Payout if results
above following but
below plan/target

 

Target
100% Payout Target

 

Stretch
150% Payout Target

 

Revenue

 

60

%

91% of plan

 

100% of plan

 

109% of plan

 

EBITDA

 

20

%

83% of plan

 

100% of plan

 

117% of plan

 

Discretionary evaluation and MBOs from CEO

 

20

%

TBD

 

TBD

 

TBD

 

 

--------------------------------------------------------------------------------
